     Case 2:19-bk-23962-BB          Doc 45 Filed 12/17/19 Entered 12/17/19 12:53:15           Desc
                                     Main Document    Page 1 of 2


 1 Steven Katzman – State Bar No. 132755
     skatzman@bienertkatzman.com
 2 Ali Matin – State Bar No. 268452
     amatin@bienertkatzman.com
                                                                    FILED & ENTERED
 3   BIENERT | KATZMAN PC
 4   601 W. 5th Street, Suite 720                                         DEC 17 2019
     Los Angeles, CA 90071
 5   Telephone: (213) 528-3400                                       CLERK U.S. BANKRUPTCY COURT
     Facsimile: (949) 369-3701                                       Central District of California
 6                                                                   BY wesley DEPUTY CLERK

     Gary S. Lincenberg – State Bar No. 123058
 7 glincenberg@birdmarella.com
 8 Ariel A. Neuman – State Bar No. 241594
     aneuman@birdmarella.com
 9   Shoshana E. Bannett – State Bar No. 241977
     sbannett@birdmarella.com
10   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
11   1875 Century Park East, 23rd Floor
12   Los Angeles, California 90067-2561
     Telephone: (310) 201-2100
13   Facsimile: (310) 201-2110

14 Attorneys for John C. Bedrosian, Judith
15 Bedrosian, Beatriz Horacek, and Joseph Horacek
16                              UNITED STATES BANKRUPTCY COURT
17                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
18 In re                                               CASE NO. 2:19-bk-23962-BB
                                                       Chapter 11
19 901 STRADA, LLC,
20                                                     ORDER GRANTING MOTION TO DISMISS
                   Debtor.                             BANKRUPTCY CASE PURSUANT TO 11
21                                                     U.S.C. SECTION 1112 WITH 180-DAY BAR TO
                                                       REFILING
22
                                                       Hearing Information:
23                                                      Date:     December 17, 2019
24                                                      Time:     10:00 a.m.
                                                        Place:    Courtroom 1539
25                                                                255 E. Temple Street
                                                                  Los Angeles, CA 90012
26
27
28
30
31                             ORDER GRANTING DISMISSAL MOTION
     Case 2:19-bk-23962-BB          Doc 45 Filed 12/17/19 Entered 12/17/19 12:53:15           Desc
                                     Main Document    Page 2 of 2


 1          Having considered the Motion to Dismiss Bankruptcy Case Pursuant to 11 U.S.C. Section 1112

 2 (the “Motion”) filed by John C. Bedrosian, Judith Bedrosian, Beatriz Horacek, and Joseph Horacek [Dkt.
 3 13], the oppositions filed by the debtor, 901 Strada, LLC, [Dkt. 40] and First Credit Bank [Dkt. 39], all
 4 other pleadings in support and in opposition to the Motion, and the arguments of counsel at hearing; and
 5 for good cause shown,
 6          IT IS HEREBY ORDERED THAT:

 7          1.     The Motion is GRANTED for the reasons stated in the Court’s tentative ruling; and

 8          2.     The case is DISMISSED with a 180-day bar to refiling.

 9
10                                                    ###

11
12
13
14
15
16
17
18
19
20
21
22
23
24        Date: December 17, 2019

25
26
27
28
30
31                              ORDER GRANTING DISMISSAL MOTION
